Citation Nr: 1217645	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for osteomalacia of the left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Navy from November 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

The Veteran was last afforded a VA examination in October 2008.  

In October 2009 in his appeal to the Board, the Veteran stated that if my condition continues to worsen he would be unable to continue to work. 

As there appears to be a material change in the disability, a reexamination is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of impairment of the service-connected left knee disability.  







The VA examiner is asked to describe: 

a).  Range of flexion and extension in degrees. 

b).  Additional functional impairment caused by functional loss due to pain, including during flare-ups; weakness; atrophy; excess fatigability; excess motion; incoordination; or painful motion. 

c).  Additional limitation of motion during flare-ups and following repetitive use and any additional functional loss should be expressed in terms of the degree of loss of flexion or extension. 

d).  Any recurrent subluxation or lateral instability. 

e). The effect of the service-connected disability on the Veteran's employment. 

The Veteran's file should be made available to the VA examiner.

2. After the development has been completed, adjudicate the claim. If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.









The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

